UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7197


JAMES D. ROBERTS,

                  Plaintiff - Appellant,

             v.

TERRY O’BRIEN, Warden, USP Lee County; D. WILSON, Captain,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00372-jlk-mfu)


Submitted:    June 12, 2009                 Decided:   July 8, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James D. Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James D. Roberts appeals the district court’s order

dismissing under 28 U.S.C. § 1915A(b) (2006) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).              We have reviewed the record and

find that this appeal is frivolous.              Accordingly, we dismiss the

appeal for the reasons stated by the district court.                Roberts v.

O’Brien, No. 7:08-cv-00372-jlk-mfu (W.D. Va. July 7, 2008).                   We

deny   the   motions   for    transcript       at   government   expense,    for

declaratory    judgment,     and   for   judgment     on   the   pleadings   and

dispense     with   oral     argument    because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.                     The

motion to expedite is denied as moot.

                                                                     DISMISSED




                                         2